DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed October 19th, 2022 has been entered. Claims 1-2 and 4 have been amended. Claims 1-5 and 8-24 remain pending. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Moelders (US 3969226) in view of Fritz (US 4046680), and further in view of Lewis-Gray (US 7743926).
Regarding claim 1, Moelders (US 3969226) teaches a ferro-magnetic material recovery system (Col. 1 lines 6-13) comprising: 
a hollow drum (Fig. 1 #1 “drum shell”) rotatably and snugly mounted within a magnet housing (Col. 2 lines 42-48) the drum having an upstream end (Fig. 1 end of #1 near #7) adapted to receive a slurry containing ferro-magnetic material into the drum (Col. 2 lines 49-55), the magnet housing having an upper portion extending over an upper surface of the drum (Fig. 2 upper portion #4 extending over upper surface of #1) and a lower portion extending under and around at least a lower surface of the drum (Fig. 2 lower portion of #4 extending around lower surface of #1, Col. 1 lines 61-67); and
an array of magnets (Fig. 2 #4 “magnet) mounted within the magnet housing (Fig. 1 #20 “guides”) and arranged so that magnetic fields corresponding to the array of magnets act to magnetically attract the ferro-magnetic material from the slurry as the slurry passes from the upstream end of the drum to an opposite, downstream end of the drum (Col. 1 lines 6-13), and as the drum rotates and as the slurry is simultaneously carried on a mixing path within the drum adjacent an interior wall of the drum adjacent and around at least the lower portion of the magnet housing (Col. 1 lines 61-67), and
wherein the drum rotates about an axis of rotation (Fig. 1 #6 “drum shaft”) extending from the upstream end of the drum (Fig. 1 end of drum near #7) to the downstream end of the drum (Fig. 1 end of drum near #8) and wherein the axis of rotation is an axis of symmetry of the drum (Fig. 1 #6 is axis of symmetry), and wherein the magnetic fields through which the slurry passes extend from at least around the lower portion of the magnet housing (Col. 2 lines 45-48), and wherein the array of magnets (Fig. 2 #4 “magnet) is arranged around the magnet housing in the direction of the rotation of the drum with a release strength magnetic field whereat the ferro-magnetic material which has adhered to the interior wall of the drum discharges from the interior wall of the drum (Col. 2 lines 64-66, Col. 3 lines 14-15).
Moelders (US 3969226) lacks teaching the upper portion of the magnet housing connected to the lower portion of the magnet housing through a hinge and at least one actuator operatively coupled to the upper portion of the magnet housing, wherein the upper portion of the magnet housing is rotatable relative to the lower portion of the magnet housing, in an upward direction about the hinge by the at least one actuator, to position the upper portion to be out of the way of at least the upper surface of the drum to form an opening above at least the upper surface of the drum for removal of the drum vertically, in the upward direction, from the magnet housing through the opening, and wherein the opening is sized to enable the drum to be removed vertically, in the upward direction, therethrough.
Fritz (US 4046680) teaches a magnetic separation system (Col. 1 lines 11-14) wherein the upper portion of the magnet housing (Fig. 3 #90) is connected to the lower portion of the housing (Fig. 3 #50) through a hinge (Fig. 3 #91) and at least one actuator (Fig. 3 #96) operatively coupled to the upper portion of the magnet housing (Fig. 3 #96 coupled to #90), wherein the upper portion of the magnet housing (Fig. 3 #90) is rotatable relative to the lower portion of the magnet housing (Fig. 3 #90 rotatable around #91), in an upward direction about the hinge (Fig. 3 #90 rotates in an upward direction about #91) by the at least one actuator (Fig. 3 #96), to position the upper portion to be out of the way of at least the upper surface of the drum (Col. 5 lines 27-32) to form an opening above at least the upper surface of the drum for removal of the drum vertically, in the upward direction, from the magnet housing through the opening (Col. 7 lines 35-38), and wherein the opening is sized to enable the drum to be removed vertically, in the upward direction, therethrough. Fritz (US 4046680) explains that the hydraulic cylinder are actuated to rotate the upper portion of the magnet housing in an upward direction about the hinge so that the magnet structure and the drum may be inspected (Col. 7 lines 31-38). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Moelders (US 3969226) to include the upper portion of the magnet housing being rotatable relative to the lower portion of the magnet housing, in an upward direction about the hinge by the at least one actuator, to position the upper portion to be out of the way of at least the upper surface of the drum to form an opening above at least the upper surface of the drum as taught by Fritz (US 4046680) in order to move the upper portion of the magnet housing in an upward direction for inspection of the array of magnets and the drum. 
When the upper portion of the magnet housing is moved upwards to inspect the drum, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Moelders (US 3969226) to include an opening above at least the upper surface of the drum for removal of the drum vertically, in the upward direction, from the magnet housing through the opening, and wherein the opening is sized to enable the drum to be removed vertically, in the upward direction, therethrough in order to perform the inspection of the drum as taught by Fritz (US 4046680). 
Moelders (US 3969226) additionally lacks teaching the array of magnets decreasing in strength around the magnet housing in the direction of the rotation of the drum from a deep-reach strength magnetic field to a release strength magnetic field.
Regarding claim 2, Moelders (US 3969226) teaches a ferro-magnetic material recovery system wherein the deep-reach strength magnetic field is adjacent the lower portion (Fig. 2 lower portion of #4) and the release strength magnetic field is adjacent the upper portion (Fig. 2 material released at upper portion of #4).
As mentioned regarding claim 1, Moelders lacks teaching wherein the strength of the magnetic fields sequentially decreases in the direction of rotation of the drum, around the magnet housing from the deep reach strength to the release strength. 
Lewis-Gray (US 7743926) teaches a magnetic separator drum (Col. 1 lines 5-8) wherein an array of magnets sequentially decreases in strength (Col. 4 lines 49-54) around the magnet housing in the direction of rotation of the drum (Col. 5 lines 27-30) from a deep-reach strength magnetic field to a release strength magnetic field (Col. 5 lines 38-43). Lewis-Gray explains that by the fact that the magnetic attraction is gradually decreased, the magnetic components being separated do not clump or ball up and therefore, fall off the surface in a more controlled manner. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moelders (US 3969226) to include an array of magnets which sequentially decreases in strength around the magnet housing in the direction of rotation as taught by Lewis-Gray (US 7743926), in order to control the magnetic components to avoid them clumping or balling up as they travel along the surface during the separation.
Regarding claim 3, Moelders (US 3969226) teaches a ferro-magnetic material recovery system comprising a recovery vessel positioned in the drum (Fig. 2 Modified), under the upper portion of the magnet housing (Fig. 2 upper portion #4), to capture the ferro-magnetic material falling from the interior wall of the drum (Col. 3 lines 33-39).

    PNG
    media_image1.png
    582
    472
    media_image1.png
    Greyscale

Figure 2 Modified
Regarding claim 4, Moelders (US 3969226) teaches a ferro-magnetic material recovery system wherein the array of magnets forms a magnetic core having radially aligned magnetic fields (Fig. 1 #4, Col. 1 lines 8-13).
Regarding claim 5, Moelders (US 3969226) teaches a ferro-magnetic material recovery system wherein the magnetic housing is selectively movable relative to the drum so as to selectively adjust the position of the release strength magnetic field relative to the drum to alter a discharge location of the ferro-magnetic material (Col. 2 lines 42-48). 
Regarding claim 8, Moelders (US 3969226) teaches a ferro-magnetic material recovery system wherein the recovery vessel is removably mounted in the drum (Col. 3 lines 33-39) so as to be selectively removable from the drum along the axis of rotation of the drum (Col. 2 lines 60-63).
Regarding claim 11, Moelders (US 3969226) teaches a ferro-magnetic material recovery system wherein at least one slurry flow deflector (Fig. 1 #2) is mounted on the interior wall of the drum (Col. 2 lines 34-41). 
Regarding claim 12, Moelders (US 3969226) teaches a ferro-magnetic material recovery system wherein the at least one flow deflector (Fig. 1 #2) is at least one annular rib mounted around the interior wall of the drum so as to intercept a flow of the slurry when in the drum (Col. 2 lines 35-38). 
Regarding claim 13, Moelders (US 3969226) teaches a ferro-magnetic material recovery system wherein the at least one annular rib (Fig. 2 #2) lies substantially in a plane orthogonal to the axis of rotation of the drum (Fig. 2 axis of #8). 
Regarding claim 14, Moelders (US 3969226) teaches a ferro-magnetic material recovery system wherein the at least one annular rib (Fig. 2 #2) is a spaced array of annular ribs spaced along the interior wall of the drum (Col. 2 lines 35-38). 
Regarding claim 15, Moelders (US 3969226) teaches a ferro-magnetic material recovery system wherein the downstream end of the drum is open (Col. 2 lines 60-61) and wherein an annular weir (Fig. 1 #3) is mounted in the downstream open end of the drum (Col. 2 lines 38-41). 
Regarding claim 16, Moelders (US 3969226) teaches a ferro-magnetic material recovery system wherein the magnet housing (Fig. 2 #4) conforms in shape to the exterior shape of the drum (Fig. 2 #4 conformed to exterior shape of #1). 
Regarding claim 17, Moelders (US 3969226) teaches a ferro-magnetic material recovery system wherein the drum is cylindrical (Fig. 2 #1) and the magnet housing is correspondingly curved (Fig. 2 #4). 
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Moelders (US 3969226) in view of Fritz (US 4046680), Lewis-Gray (US 7743926) and in further view of Westermann (EP 0847937). English translations of the specification and claims for Westermann have been provided. 
Regarding claim 9, Moelders (US 3969226) lacks teaching a ferro-magnetic material recovery system wherein the recovery vessel is slidably mounted on rails extending into the drum.
Westermann (EP 0847937) teaches a refuse receptacle (Fig. 1 #2) wherein the recovery vessel is slidably mounted on rails (Fig. 1 #4). Westermann explains that removing a receptacle by using a rail system is beneficial because other mechanical elements such as hinge points are more considerable to wear and tear (Paragraph 0002 lines 4-6). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Moelders (US 3969226) to include the recovery vessel slidably mounted on rails as taught by Westermann (EP 0847937) in order to avoid wear and tear which may be caused by other mechanical systems for removal of the vessel. 
Regarding claim 10, Moelders (US 3969226) teaches a ferro-magnetic material recovery system wherein the access to the recovery vessel (Col. 3 lines 33-39) extends into the downstream end of the drum (Col. 2 lines 60-63).
As mentioned regarding claim 9, Moelders (US 3969226) lacks teaching the recovery vessel slidably mounted on rails, and therefore also lacks teaching rails extending into the downstream end of the drum. 
Had the modification been made as stated regarding claim 9, it would have been obvious to a person having ordinary skill in the art to modify Moelders (US 3969226) to include the rails as taught by Westermann (EP 0847937) extending into the downstream end of the drum, wherein access to parts within the drum is already taught by Moelders. 
Claims 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Moelders (US 3969226) in view of Fritz (US 4046680), Lewis-Gray (US 7743926) and in further view of Yashima et al. (US 3856666).
Regarding claim 18, Moelders (US 3969226) teaches a ferro-magnetic material recovery system wherein the deep reach strength magnetic field (Fig. 2 lower portion of #4) occupies substantially a lower-most section of the drum (Col. 4 lines 3-4). 
Moelders (US 3969226) lacks teaching the magnet sections split up into quadrants.
Regarding claim 19, Moelders (US 3969226) teaches a ferro-magnetic material recovery system wherein a holding strength magnetic field (Fig. 2 middle portion of #4) is positioned substantially contiguously between the deep reach magnetic field (Fig. 2 lower portion of #4) and the release strength magnetic field (Fig. 2 upper portion of #4).
Moelders (US 3969226) lacks teaching a holding strength magnet which is lower in strength than the deep reach magnetic field and higher in strength than the release strength magnetic field. 
Lewis-Gray (US 7743926) teaches a magnetic separator drum (Col. 1 lines 5-8) wherein a holding strength magnet (Fig. 4 #36, Col. 4 lines 49-54) is lower in strength than the deep reach magnetic field (Fig. 4 #35) and higher in strength than the release strength magnetic field (Fig. 4 #37, Col. 5 lines 27-30, 38-43). 
Lewis-Gray explains that by the fact that the magnetic attraction is gradually decreased, the magnetic components being separated do not clump or ball up and therefore, fall off the surface in a more controlled manner. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moelders (US 3969226) to include a holding strength magnet which is lower in strength than the deep reach magnetic field and higher in strength than the release strength magnetic field as taught by Lewis-Gray (US 7743926), in order to control the magnetic components to avoid them clumping or balling up as they travel along the surface during the separation.
Regarding claim 20, Moelders (US 3969226) teaches a ferro-magnetic material recovery system wherein the holding strength magnetic field (Fig. 2 middle portion of #4) occupies a second, intermediate section continuous to and above the deep reach magnetic field section (Fig. 2 lower portion of #4).
Moelders (US 3969226) lacks teaching the magnet sections split up into quadrants.
Regarding claim 21, Moelders (US 3969226) teaches a ferro-magnetic material recovery system wherein the release strength magnetic field (Fig. 2 upper portion of #4) occupies an upper zone above the second, intermediate section (Fig. 2 middle portion of #4).
Moelders (US 3969226) lacks teaching the magnet sections split up into quadrants.
In regards to claims 18, 20 and 21, Yashima et al. (US 3856666) teaches a magnetic separator wherein a magnet housing (Fig. 1A #1) occupies three quadrants of a drum (Fig. 1A #2). Yashima et al. explains that if the magnet housing occupied less of the drum (Fig. 1B #1), this is better suited for larger particles undergoing separation (Col. 6 lines 51-58), therefore the magnet housing which occupies three quadrants of the drum is better suited for smaller particle separation.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Moelders (US 3969226) to include a magnet housing which occupies three quadrants of the drum as taught by Yashima et al. (US 3856666) in order to provide a better separation system for smaller sized particles.
Regarding claim 22, Moelders (US 3969226) teaches a ferro-magnetic material recovery system wherein the upper zone terminates at substantially an upper-most portion of the drum (Col. 4 lines 5-6).
Regarding claim 23, Moelders (US 3969226) lacks teaching a ferro-magnetic material recovery system wherein a sprayer cooperates with the recovery vessel and the drum to flush the ferro-magnetic material from a drum wall at an upper-most portion of the drum into the recovery vessel. 
Yashima et al. (US 3856666) teaches a magnetic separator wherein a sprayer (Fig. 1A #7B) cooperates with the recovery vessel (Fig. 1A #8) and the drum (Fig. 1A #2) to flush ferro-magnetic material from the drum wall at a discharge point of the drum into the recovery vessel (Col. 6 lines 15-20). Yashima et al. states that the sprayer enhances the separating of magnet particles from the drum by preventing magnetic particles from being incorrectly separated (Col. 6 lines 20-24).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Moelders (US 3969226) to include a sprayer at the upper-most portion of the drum as taught by Yashima et al. (US 3856666) in order to enhance the magnetic separation, thus resulting in a higher degree of separation. 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Moelders (US 3969226) in view of Fritz (US 4046680), Lewis-Gray (US 7743926) and in further view of Elliott (US 4784759).
Regarding claim 24, Moelders (US 3969226) lacks teaching a ferro-magnetic material recovery system wherein the at least one flow deflector is a spiral auger arranged to cause, adjacent the auger, a back flow of the flow of slurry through the drum as the drum rotates.
Elliott (US 4784759) teaches a magnetic separation machine wherein at least one flow deflector is a spiral auger (Fig. 1 #32) arranged to cause, adjacent the auger, a back flow of the flow of slurry through the drum as the drum rotates (Col. 2 lines 39-45). Elliott explains that the spiral auger is used to control the movement of material within the drum in either direction so that a large capacity of material may be separated in a controlled manner (Col. 4 lines 4-12). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Moelders (US 3969226) to include the spiral auger arranged to cause a back flow of the slurry through the drum as the drum rotates as taught by Elliott (US 4784759) in order to provide further means for controlling a large amount of material as it travels through the drum, which results in a more efficient separation. 
Response to Arguments
 Applicant’s arguments with respect to claim(s) 1 rejected under 35 U.S.C. 103 as being unpatentable over Moelders (US 3969226) in view of Downie (GB 2551828), Darling et al. (US 5975310), and further in view of Lewis-Gray (US 7743926) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Amended claim 1 is currently rejected under 35 U.S.C. 103 as being unpatentable over Moelders (US 3969226) in view of Fritz (US 4046680) and further in view of Lewis-Gray (US 7743926). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205. The examiner can normally be reached Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.K.D./               Examiner, Art Unit 3653                                                                                                                                                                                         
/MICHAEL MCCULLOUGH/               Supervisory Patent Examiner, Art Unit 3653